UNITED STATES DISTRICT COURT
FOR THE DlSTRICT OF COLUMBIA

ROBERT C. ALLAN, et al. )
)
Plaintiffs, )
)
v. ) Civil Case No. 17-338 (RJL)
)
ISLAMIC REPUBLIC OF IRAN, ) _ _
) § § i.. § §§
) 3339 ’3 3 333
Defendant. ) M"` L 5 mng
CE:~:-.r'k. |_}.S, DBst,'ict & Rankru;;)tcy
Czi‘i.=."iz 3 the Dé.»"=-‘.:‘Sct of Cn!u:'nb§a
MEMORX§DUM OPINION

 

(March _2_5, 2019) [Dkt. ## 27, 55]

Plaintiffs are survivors of the terrorist hijacking of TWA Flight 847 from Athens,
Greece on June 14, 1985, as Well as immediate family members and estate representatives
Plaintiffs seek money damages against Iran for injuries and trauma caused by lran’s
provision of material support to the hijackers pursuant to 28 U.S.C. § 1605A, the terrorism
exception of the Foreign Sovereign Immunities Act (“FSIA”). Having considered all of
the record evidence, I find that plaintiffs have established grounds for default I therefore,
for the following reasons, GRANT plaintiffs’ motion for default on liability, see Plaintiffs’
Motion for Default Judgment on Liability (“Pls.’ Mot. on Liability”) [Dkt. # 27], and also
GRANT plaintiffs’ motion for relief totaling $353 million dollars, consistent with the
findings of the appointed Special Master as to damages See Plaintiffs’Motion for Default

Judgment on Damages (“Pls.’ Mot. on Damages”) [Dkt. # 55].

 

 

BACKGROUND

On June 14, 1985, two Hezbollah hijackers boarded TWA Flight 847 leaving
Athens, Greece headed for Rome, Italy. Amended Complaint (“Compl.”) [Dkt. # ll] 13 18.
There were 143 passengers and 8 crewmembers on board at the time, 69 of whom are
passenger plaintiffs in this case. Id. Shortly after takeoff, the two hijackers ran up the aisle
towards the cockpit waving guns and hand grenades, shouting: “Americans come to die!”
Id. 1 19; see also Pls.’ Mot. on Liability at 4-5 (citing evidence relied on in Stethem v.
Islamic Republic oflran, 201 F. Supp. 2d 80 (D.D.C. 2002)).l They held the three pilots
at gunpoint and ordered them to fly to Iran or Algeria. Compl. 1 20; see also Pls.’ Mot. on
Liability, Ex. 2 (Stethem Transcript, Testimony of Christian Zimmerman) (“Zimmerman
Testimony”)), at 123:14-124:19. When informed that the plane did not have enough fuel
to fly to either location, the hijackers instructed the pilots to land in Beirut, Lebanon.
Compl. il 20.

What ensued was dramatic and terrifying. The hijackers forced some passengers
into the First Class cabin and beat them repeatedly. Compl. ‘H 21; Pls.’ Mot. on Liability at
5. They began to single out passengers who they suspected of being U.S. Military or
Jewish. Compl. 11 16, 26; Pls.’ Mot. on Liability, Ex. 2 (Stethem Transcript, Testimony of

Clinton Suggs) (“Suggs Testimony”)), at 87:1_90:23. They interrogated passengers about

 

l For the reasons explained below, infra at 5-6, this Court will consider the factual findings
and evidence presented in Sz‘ethem, which covered the same incident, and will reference
testimony and declarations submitted in that case, where necessary.

2

 

 

 

their religions Ia’. 11 16. All seated passengers were forced to sit in a crash-landing position
for hours at a time, and were forbidden from going to the bathroom. Ia’. 11 21. The terrorists
landed the plane in Beirut for the first time three hours later on June l4th. Pls.’ Mot. on
Liability at 6; see also id., Ex. 28 (Zimmerman Timeline) at l24. They demanded the
release of nearly 800 prisoners in Israel and Kuwait. Compl. 1111 22-24. In exchange for
fuel, they released several women and children. Pls.’ Mot. on Liability, Ex. 28
(Zimmerman Timeline) at 124.

The hijackers then ordered the pilots to fly the plane to Algiers, Algeria. Compl. 11
23. After refueling again, they ordered the pilots to return to Beirut. Id. 11 23-24. The
airport authorities ordered the plane not to land, and placed obstacles on the runway to
enforce the order. Ia’. 11 24. Despite the dangerous conditions the pilots were able to safely
land on the runway. Ia’. On the ground in Beirut for a second time, the hij ackers demanded
that additional terrorists be allowed to board. Ia’. 11 25. They executed one passenger_a
navy diver named Robert Stethem-and tossed his body onto the tarmac. Ia’. Later that
day, ten additional militiamen from the Amal group and one Hezbollah spokesman boarded
the plane. [a'.; Pls.’ Mot. on Liability, Ex. 28 (Zimmerman Timeline) at 126. The plane
then headed back to Algeria for a second time. Ia’. 11 27. During this period, the hijackers
began ramping up their harassment and abuse_threatening passengers with execution,
beating them, and robbing them of all their belongings Ia'. 11 26_27; Pls.’ Mot. on Liability,
Ex. 4 tPls.’ Decls) at 6-7, 84, 441, 452. On the ground in Algeria, the terrorists released

another swatch of passengers in exchange for an additional hij acker being allowed to board.

 

 

 

Compl. 11 28.

On the morning of June 16, the hij ackers ordered the plane back to Beirut for a third
time, Pls.’ Mot. on Liability, Ex. 28 (Zimmerman Timeline) at 129. At that point, the
passengers still on board had endured 36 hours on the aircraft with inadequate food, water,
access to bathroom facilities or sleep. Ia'. The plane sat on the tarmac until the next
morning, when 23 men were forced off the plane at gunpoint and taken into Beirut. Id. at
130; Compl. 1111 28-29. For the next two weeks, the men were beaten, threatened, given
inadequate food and water, and forced to watch propaganda. Compl. 11 28. The terrorists
finally released the Beirut hostages to Syrian military personnel on June 30, 1985. Ia'. 11
29. The hijackers were indicted for their roles in the hijacking, but never taken into United
States custody. See Pls.’ Mot. on Liability at 10. They remain on the FBI’s most wanted
list. Ia'. at ll n. ll.

Plaintiffs filed this action on February 24, 2017, seeking default judgment on
liability and damages On May 23, 2017, plaintiffs served Iran via diplomatic channels
Iran never accepted service, so the Clerk entered default on July 26, 2017. On February 2,
2018, plaintiffs moved to appoint a special master to review their claims for damages See
Motion for Order Appointing a Special Master for Damages [Dkt. # 24]. l appointed
Special Master Alan Balaran to make findings on plaintiffs motion for default as to
damages See 2/12/18 Order [Dkt. # 25]. After reviewing testimonial and documentary
evidence, he issued a Report and Recommendation awarding compensatory damages on

August 28, 2018. See Special Master Report Filed Under Seal [Dkt. # 54].

 

 

 

ANALYSIS
I. Iran is Liable Under the FSIA’s Terrorism Exception-28 U.S.C. § 1605A

Plaintiffs argue that Iran should be held liable under the FSIA’s terrorism exception,
28 U.S.C. § l605A, for providing material support to the terrorist groups that perpetrated
the 1985 hijacking incident aboard TWA F light 847. l begin by noting that this is not the
first time the events at issue have been the subject of suit under the FSIA. In 2002, Judge
Thomas Penfield Jackson granted default judgment in two consolidated cases involving the
same 1985 hijacking incident under an older provision of the FSIA, § l605(a)(7). See
Stethem v. Islamz`c Republz`c oflran, 201 F. Supp. 2d 78, 85 (D.D.C. 2002). The two
consolidated cases before Judge Jackson included the individual who was killed on the
plane, Robert Stethem, as well as his surviving family members2 Keeping in mind that
“the FSIA does not require this Court to relitigate issues that have already been settled,” l
find that there are grounds to take judicial notice of these “related proceedings and records
in cases before the same court.” Brewer v. lslamic Republic of Iran, 664 F. Supp. 2d 43,
54 (D.D.C. 2009) (quoting Estate ofHez'ser v. Islamz`c Republic oflran, 466 F. Supp. 2d.
229, 263 (D.D.C. 2006) (internal quotation marks omitted)); see also Valore v. lslaml`c
Republl`c of[ran, 700 F. Supp. 2d 52, 60 (D.D.C. 2010) (“[T]he Court may review evidence
considered in an opinion that is judicially noticed, without necessitating the re-presentment

of such evidence.”).

 

2 None of the Stethem plaintiffs are plaintiffs in the instant case,

5

 

 

 

l will therefore grant plaintiffs request to take judicial notice of Judge Jackson’s
findings of fact, Ex. l, and to consider the expert and witness testimony, Ex. 2, and relevant
documentary evidence, Ex. ll-28, presented in Stethem. Pls.’ Mot. on Liability at 34-35.
l will also consider the updated expert report submitted by Dr. Clawson, the expert who
previously submitted testimony on which Judge Jackson relied. Ex. 3; Stez‘hem, 201 F.
Supp. 2d at 92.3

To find default judgment for the plaintiffs I must first determine whether I have
jurisdiction under the FSIA. Section §1605A(a)( l) imposes three requirements to establish
subject matter jurisdiction: l) that the claims be against a foreign state that was designated
a state sponsor of terrorism at the time the acts occurred, § l605A(a)(2)(A)(i); 2) that
plaintiffs be U.S. nationals at the time the acts occurred, § l605A(a)(2)(A)(ii); and 3) that
plaintiffs be seeking money damages for personal injury or death caused by the foreign
state’s acts of torture, extrajudicial killing, aircraft sabotage, and hostage taking, or by the
foreign state’s provision of material support or resources for such acts. § 1605A(a)(l); see
also 0wens v. Republz'c ofSua’an, 864 F.3d 751, 778 (D.C. Cir. 2017). Having considered
the record evidence, l find that plaintiffs satisfy each of these requirements in the instant

CaS€.

 

3 Dr. Clawson is apparently an expert on Iran and has studied its sponsorhip of terrorism,
among other things, as Director of Research at the Washington Institute for Near East
Policy. Pls.’ Mot. on Liability at 3 n. 6.

 

 

 

A. Iran Was a State Sponsor of Terrorism at the Time of the Hijacking

First, as plaintiffs argue, Iran was designated a state sponsor of terrorism on January
19, 1984, and remained a designated state sponsor of Hezbollah at the time of the hijacking.
See Pls’ Mot. on Liability, Ex. 11 (Statement of U.S. Secretary of State, 49 Fed. Reg.
2836-02); Stethem, 201 F. Supp. 2d at 85 (relying on evidence that lran is the “patron state”
of Hezbollah); Pls.’ Motion on Liability, Ex. 3 (Clawson Expert Report) at 1111 23, 38_39,
51 (lran committed substantial support to fund Hezbollah’s acts of “terrorism as an official
means of forwarding foreign policy” in the early 19805).4

B. Plaintiffs Meet the Requirements of U.S. Citizenship

Second, the record shows that all of the passenger plaintiffs were U.S. citizens at
the time of the hijacking, and all but one of the family member plaintiffs were U.S. Citizens

at the time ofthe hijacking. See Pls.’ Mot. on Liability, Ex. 4 (Pls’ Decls) (attaching birth

 

4 Plaintiffs have submitted numerous other contemporaneous US government documents
noting lran’s contribution to Hezbollah’s terrorist operations see Pls.’ Mot. on Liability at
10-14, but l do not believe it necessary to rely on those public documents here. Suffice it
to say that Iran’s role in funding Hezbollah’s terrorist activities at the time was well-
documented and has been found by courts in this district to be beyond dispute. See, e.g.,
Estate of Doe v. Islamz`c Republic of Iran, 808 F. Supp. 2d l, 15-16 (D.D.C. 2011)
(“[lran’s] connections to Hizbollah have been explored at length in this jurisdiction, and it
has uniformly been agreed that, in the relevant time period, Hizbollah received substantial
funds and support from lran via its Ministry of Information and Security and the Iranian
Revolutionary Guard Corps,” thus finding that “defendants provided ‘material support and
resources’ to Hizbollah in carrying out both the [April 1983 and September 1984] attacks
on the U.S. Embassy and Embassy Annex in Beirut, Lebanon.”); Levz`n v. Islamz`c Repabll'c
oflran, 529 F. Supp. 2d 1, 14 (D.D.C. 2007) (“It has been well established within the
intelligence, academic, and legal communities that lran, the MOIS, and the IRGC were
providing material support and resources to Hizbollah in the early l980’s . . . .”).

7

 

 

 

 

 

certificates U.S. passports, and naturalization papers). The family member that was not a
citizen herself was married to a U.S. Citizen at the time of the hijacking, and is therefore a
claimant whose injuries derive from her citizen husband. See Leibovz`tch v. Islamic
Republic of[ran, 697 F.3d 561, 570 (7th Cir. 2012) (“the plain text and plain meaning of
§ 1605A(a)(2)(A)(ii) extends jurisdiction to cases where either ‘the claimant or the victim
was, at the time of the [terrorist] act’ a United States citizen. The claimant and victim need
not both be American citizens”).

C. Iran Provided Material Support to the Terrorist-Hijackers

Finally, plaintiffs are seeking “money damages against [lran] for personal injury
or death that was caused by an act of torture . . . aircraft sabotage, hostage taking, or the
provision of material support or resources for such an act . . . .” FSIA § 1605A(a)(1). In
Stethem, Judge Jackson determined that Iran had indeed provided “material support” to
Hezbollah and Amal for the hijacking and hostage taking, including funding, training,
logistical and weapons support, and professional guidance and tactical expertise. 201 F.
Supp. 2d at 87 (“[A]s the Court has previously found in so many similar cases before it,
the evidence conclusively establishes that the Islamic Republic of Iran and its MOIS
provided ‘material support or resources’ to Hizballah, and Hizballah and its co-conspirator
Amal were the perpetrators of these heinous acts of terrorism.”). Because the FSIA did not
provide an independent federal cause of action at the time of Stethem, plaintiffs had to
prove that they met the elements of their D.C. state law claims (in that case, wrongful death

and survival claims), and additionally had to prove that the court had jurisdiction under the

 

 

 

 

 

FSIA. Ia'. at 87-88.

In 2008, however, Congress replaced § 1605(a) with § 1605A and created a private,
federal cause of action against foreign governments in § 1605A(c) so that plaintiffs are no
longer required to prove state law claims to secure relief. See Owens, 864 F.3d at 765.
However, the causation requirement_that plaintiffs injury result from material support of
acts of terrorism_has not changed, and the language in § 1605A(a)(2) largely mirrors the
prior language in § 1605(a)(7). 0werzs, 864 F.3d at 796-99. Most courts have interpreted
this so-called “jurisdictional causation” requirement loosely, finding that where a foreign
government’s support of terrorist activities could be shown generally, plaintiffs need not
prove whether the government had “provided material support and resources that caused
this particular act.” See Shoham v. Islamic Republic of Iran, No. 12-cv-508, 2017 WL
2399454, at *10, 16-17 (D.D.C. June 1, 2017) (internal quotation marks omitted); Owens,
864 F.3d at 794-99 (finding jurisdictional causation where defendant-Sudan provided safe
harbor and preferential tax treatment to al Qaeda, despite Sudan’s ignorance of al Qaeda’s
specific plans to launch attacks on US embassies in Africa). Having considered the record
evidence in this case, I find, consistent with Judge Jackson’s opinion in Stethem, that Iran
provided “material support” to terrorist groups Hezbollah and Amal sufficient to meet the
requirements of§ 1605A(a)(1).

D. Plaintiffs Suffered Personal Injuries as a Result of the Hijacking

It still remains for me to consider whether the 69 passengers and their families who

bring this lawsuit have adequately met the statutory requirement of personal injury in the

 

 

 

instant case. § 1605A(a)(1). Having considered the record evidence, l find that they do.
As is clear from plaintiffs’ declarations they have all undoubtedly established valid
theories of recovery for assault, battery, false imprisonment, and intentional infliction of
emotional distress And even more clear is the fact that “plaintiffs’ personal injuries arise
from their having been taken hostage and tortured by agents of the defendant[ ].” Stethem,
201 F. Supp. 2d at 91 n. 20.

Plaintiffs’ declarations paint a harrowing tale of the events that transpired aboard
TWA Flight 847, as well as the conditions of captivity for some passengers for two weeks
afterwards in Beirut, Even those only on the aircraft for the first day of the siege were
forced to sit for prolonged periods in a crash-landing position; refused access to food and
water; prevented from using lavatories; and either subjected to or witness to abuse by their
captors. See Pls.’ Mot. on Liability, Ex. 2 (Stethem Transcript (Zimmerman Testimony)),
at 127:4-10; z`a’., Ex. 4 (Pls.’ Decls.), at 6-7, 84-85, 126, 337, 452. This included being
“punched, kicked, pistol whipped, sexually assaulted, poked with gun barrels frisked and
robbed, pushed, and/or slapped.” Id. at 43 (citing Ex. 4 (“Pls.’ Decls), at 43, 84, 222, 231,
275, 441, 497). Some passengers were also questioned about race, religion, and occupation
for the purpose of being singled out for potential execution. Ia’., Ex. 2 (Stethem Transcript,
Suggs Testimony), at 88:1_8, 91 :4_6. In many cases moreover, passengers travelling with
family members faced the additional terror of watching close family be subjected to such
abuse. Ia’., Ex. 4 (Pls’ Decls) at 67-68, 194, 242, 418. And, of course, for about a third

of the passengers the terror did not end with the plane made its final stop in Beirut.

10

 

Twenty-three male passengers endured an additional two weeks of captivity in Beirut,
during which they were subjected to mock executions threatened, beaten, and held captive
in apartments garages and basement prisons Ia’., Ex. 4 (Pls.’ Decls) at 44, 85, 164, 453,
468, 526.

As for the family member “spouse[s], parents siblings and children,” Hez'ser, 659
F. Supp. 2d at 28, their declarations “alleging emotional distress arising from a terrorist
attack that killed or injured a family member,” clearly satisfy Section 1605A’s
jurisdictional injury requirement, even though many were not present at the scene. 0wens,
864 F.3d at 812 (certifying question of presence requirement for IIED claims to D.C. Court
oprpeals); Republic ofSuclan v. Owerzs, 194 A.3d 38, 45 (D.C. 2018) (“We see little need
to enforce the presence requirement in IIED cases where the jurisdictional elements of §
1605A are satisfied and the plaintiffs severe distress arises from a terrorist attack that
killed or injured a member of his or her immediate family.”). Indeed, the “‘intent to create
maximum emotional impact,’ particularly on third parties is terrorism’s raison a”étre.”
Hez`ser, 659 F. Supp. 2d at 27 (quoting Ez'senfela’ v. Islamic Republic of Iran, 172 F. Supp.
2d 1, 9 (D.D.C. 2000)); Stansell v. Republic ofCuba, 217 F. Supp. 3d 320, 344 (D.D.C.
2016) (“Claims for solatium under the FSIA are nearly indistinguishable from claims for

intentional infliction of emotional distress.”).

ll

Plaintiffs have therefore established all of the jurisdictional requirements laid out
by Section 1605A(a).5 What remains for me to consider is whether plaintiffs have met
Section 1605A(c)’s requirement to state a “theory of liability” on which defendants can be
held liable for plaintiffs injuries

As stated above, plaintiffs here have submitted voluminous declarations alleging

tort claims for assault, battery, false imprisonment, and the intentional infliction of

 

5 Though plaintiffs have not raised it, the FSIA terrorism exception contains a limitation
period, which provides that an action must be brought not later than the latter of (1) 10
years after April 24, 1996; or (2) 10 years after the date on which the cause of action arose
unless plaintiffs have timely commenced a “related” or “prior action” under the old §
l605(a)(7). 28 U.S.C. § 1605A(b). Under this limitations provision, the last day to file a
new action under § 1605A was April 24, 2006. Nevertheless, the D.C. Circuit has
unequivocally stated that the limitations provision in the FSIA’s terrorism exception is non-
jurisdictional Owens, 864 F.3d at 802 (“[n]othing in § 1605A(a) ‘conditions its
jurisdictional grant on compliance with [the] statute of limitations’ in § 1605A(b)”)
(quoting Musacchio v. Uniiea’ States 136 S.Ct. 709, 717 (2016)). Therefore, where
defendants do not raise it as an affirmative defense, it is considered wavied unless courts
exercise their discretionary authority to raise the limitation as a defense sua sponte. See
Worley v. Islamic Republic ofIran, 75 F. Supp. 3d 311, 331 (D.D.C. 2014) (“declin[ing]
whatever discretionary authority [the Court] may have to raise the defense of limitations
on lran’s behalf’); cf. Maalouf v. Islamic Republic of Iran, 306 F. Supp. 3d 203, 212
(D.D.C. 2018) (“Considering the timeliness of an FSIA claim sua sponte is a discretionary
determination.”). Recognizing that the FSIA strikes a “careful balance” between comity
and accountability, see Rubin v. Islamic Republic of[ran, 138 S.Ct. 816, 822 (2018), l
decline to exercise my discretion to raise the timeliness defense here for several reasons
First, defendants have, so far, chosen not to appear in this litigation and raise the limitations
defense. There is little argument for comity, as Iran remains a state sponsor of terrorism,
and no friend of the United States And plaintiffs raise claims related to the very factual
circumstances under which Judge Jackson previously granted relief to the passenger who
was killed during the hijacking. Moreover, the D.C. Circuit’s overview of the textual
history of the limitations provision in Owens clearly demonstrates that Congress did not
intend for courts to consider the limitation as a bar to jurisdiction, but rather to consider
the timeliness issue on a case-by-case basis 864 F.3d at 802-04.

12

emotional distress., all “well-established principles of law, such as those found in the
Restatement (Second) of Torts...” Worley, 75 F. Supp. 3d at 335. While the FSIA
technically requires plaintiffs “to prove a theory of liability” separate and apart from
establishing the elements of subject matter jurisdiction, Owens, 864 F.3d at 807 (“[T]he
question whether a statute withdraws sovereign immunity is analytically distinct from
whether a plaintiff has a cause of action.”) (internal citation omitted), most courts conduct
the analysis together, since evidence sufficient to establish jurisdictional causation will
almost always establish a theory of “personal injury” necessary to prevail under §1605A(c).
See, e.g., Foley v. Syrian Arab Republic, 249 F. Supp. 3d 186, 205 (D.D.C. 2017) (finding
that plaintiffs were entitled to relief under Section 1605A(c) after proving Section
1605A(a)’s jurisdictional requirements because of the “the overlap between the elements
of this cause of action and the terrorism exception to foreign sovereign immunity”);
Kilburn v. Islamic Republic oflran, 699 F. Supp. 2d 136, 155 (D.D.C. 2010) (summarily
concluding that Section 1605A(c)’s cause of action requirement is satisfied when Section
1605A(a) jurisdiction is found). Because “plaintiffs’ personal injuries arise from their
having been taken hostage and tortured by agents of the defendants[,]” l need not “belabor
the issue of liability by addressing the independent elements of each separate tort claim
advanced by [each of] the plaintiffs” Stethem, 201 F. Supp. 2d at 91 n. 20.

II. Compensatory Damages Should be Awarded Consistent with the Special
Master’s Recommendation

Plaintiffs also seek an order awarding compensatory damages See generally Pls.’

13

 

 

Mot. on Damages A party seeking default damages under the FSIA “must prove damages
‘in the same manner and to the same extent as any other default winner.”’ Estate of Botvin
v. Islamic Republic ofIran, 873 F. Supp. 2d 232, 243 (D.D.C. 2012) (quoting Wachsrnan
v. Islamic Republic oflran, 603 F. Supp. 2d 148, 160 (D.D.C. 2009)). Plaintiffs may meet
this burden of proof by submitting “affidavits or declarations rather than through live
witnesses testifying in open court,” Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8,
20 (D.D.C. 2009), which the Court “may accept...as true.” Lanny J. Davis & Associates
LLC v. Republic oquuatorial Guinea, 962 F. Supp. 2d 152, 163 (D.D.C. 2013).

While putting a price tag on the pain and suffering of passengers and their families
is challenging, Hekmati v. Islamic Republic oflran, 278 F. Supp. 3d 145, 163 (D.D.C.
2017) (recognizing the “challenge aris[ing] in assigning a dollar value to such pain and
suffering”), there are, fortunately, a plethora of prior decisions in this Circuit awarding
damages for pain and suffering to victims of terrorist attacks The Special Master here
diligently considered these decisions and devised a framework by which to group
plaintiffs’ injuries in a way that is both consistent with prior practice and internally
consistent between plaintiffs See Pls.’ Mot. on Damages Addendum A - Recommended
Damages at 6-13. Namely, he considered the severity of the pain immediately following
the injury, the lasting and severe psychological problems resulting from the injuries and
the overall length and severity of captivity.

Starting with “the baseline assumption that persons suffering [physical] injuries in

39

terrorist attacks are entitled to $5 million in compensatory damages Davis v. Islamic

14

 

 

 

Republic oflran, 882 F. Supp. 2d 7, 12 (D.D.C. 2012), and that those who suffer emotional,
but no physical injury are typically awarded $1.5 million in damages see, e.g., Relvas v.
Islamic Republic oflran, Case No. 14-01752, 2018 WL 1092445, *2 (D.D.C. Feb. 28,
2018), the Special Master divided plaintiffs according to the “gravity of harm” as revealed
by their “shared experiences.” Special Master Report Filed Under Seal [Dkt. # 54] at 9.6
For passenger plaintiffs the Special Master recommended relief under three sub-
categories: For the 15 passengers (“Group l”) who were “forced to sit for prolonged
periods in cramped and painful positions; refused access to the lavatories; subjected to
unsanitary conditions denied food and water; and were subjected to or forced to watch
mock executions” but were ultimately released within the first day of the hijacking, he
awarded $1,000,000. Ia'. at 9-1 1. For the 27 passengers (“Group ll”) who were “subjected
to 35 additional hours of the same abuse,” and also “faced a possible crash-landing; heard
the gunshot that killed a fellow passenger; listened while other passengers were brutally
beaten; saw the swollen and bloodied bodies of the terrorists’ victims; capitulated to the
demands of heavily-armed Amal militia; [were] robbed of their valuables; and watched
helplessly as their captors wired the aircraft with plastic explosives” the Special Master

awarded $2,000,000. Ia'. And for the 23 passengers (“Group lll”) who were held captive

 

6 The Special Master varied upwards from his established baseline amounts in a few limited
instances for passenger plaintiffs Simon Grossmayer, Jane Synnestvedt, Estate of John
Testrake, Arthur Toga, Debbie Toga, and Estate of Frank Walsh. Without revealing
confidential information regarding these plaintiffs suffice it to say that l agree with his
decisions to deviate from the baseline for these individuals

15

 

 

in Beirut for an extra two weeks and suffered additional abuse, including being “lined up
against a wall_‘execution-style’; repeatedly threatened with death; tormented with false
promises of release; housed in locations surrounded by exploding shells and mortar fire;
confined to rooms with no beds working toilets or sanitary facilities supplied with tainted
food and water; and bombarded with anti-American propaganda,” he awarded $5,000,000.
Ia'.

The Special Master conducted a separate analysis to determine the appropriate
baseline loss of solatium for family members whose loved ones “survived a terrorist
attack.” Oveissi v. Islamic Republic oflran, 768 F. Supp. 2d 16, 26 n. 10 (D.D.C. 2011);
see also Wyatt, 908 F. Supp. 2d at 232 (finding loss of solatium framework applied to
“cases in which the victim survived a terrorist attack or hostage-taking”). Keeping in mind
the principle that family members should not be awarded more than the victim, Special
Master Report Filed Under Seal at 13-14, and considering analogous cases in our Circuit,
see ia’. at 14_15, the Special Master recommended solatium awards for family members of
victims commensurate with the groups above_for Group l, $660,000 for spouses
$560,000 for parents $495,000 for children, and $330,000 for siblings; for Group II,
$1,330,000 for spouses $1,112,000 for parents $990,000 for children, and $660,000 for
siblings; and for Group lIl, $4,000,000 for spouses $2,500,000 for parents $1,500,000 for

children, and $1,250,000 for siblings Id. at 15.

16

 

 

 

Under these circumstances plaintiffs are thus entitled to compensatory damages in
the amounts listed above.7 Moreover, l find that the relief outlined in the Special Master’s
report is consistent with that awarded in other cases l therefore grant plaintiffs’ motion
for default judgment as to damages consistent with these amounts as set forth in detail in

the attached Appendix A-Damages, and totaling $353 million dollars

CONCLUSION

For the foregoing reasons the Court GRANTS plaintiffs’ motion for entry of
default judgment as to liability [Dkt. # 27], and GRANTS plaintiffs’ motion for entry of
default according to the Special Master’s recommendations on damages [Dkt. # 55]. An
Order consistent with this decision accompanies this Memorandum Opinion.

Mw\l
RiCHARD MON
United States District Judge

 

7 Notably, the Special Master’s recommended awards are within the range granted by Judge
Jackson in Stethem. 201 F. Supp. 2d at 93 (awarding $5,000,000 each to the Stethem and
his wife, and a range of $200,000 to $3,000,000 to other family members).

17

 

 

APPENDIX A-DAMAGES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N.th R§L§Mn§.hm N$L §Bff§.l`.m£§
Victor 0054-1 Beirut Hostage lll $5,000,000 $4,000,000 $9,000,000
Amburgy
Jerome 0054-1 Beirut Hostage lll $5,000,000 80 $5,000,000
Barczak
Judy C°x 0054-1 Plane Hostage ii s2,000,000 so s2,000,000
Barkley
Judith 0054-1 Plane Hostage l $l,000,000 $0 $1,000,000
Chudigian
Cheryl Clancy 0054-1 Daughter of Plane N/A $0 $495,000 $495,000
Hostage

Stuart Darsch 0054-1 Beirut Hostage lll $5,000,000 $0 $5,000,000
Rev' Th°mas 0054-1 Beirut Hostage iii $5,000,000 so $5,000,000
Dempsey
Jane Doe 0054-1 Intentionally Blank $3,500,000
l\/lartha Doris 0054-1 Plane Hostage ll $2,000,000 $990,000 $2,990,000
S“e Enen 0054-2 Plane Hostage ii 32,000,000 s4,000,000 s6,000,000
Herzberg
Hazel Hesp 0054-2 Plane Hostage II $2,000,000 $0 $2,000,000
Ehzabeth 0054-2 Plane Hostage ii $2,000,000 $0 $2,000,000
Howes
Kenneth

0054-2 Plane Hostage II $2,000,000 $0 $2,000,000
Lanham
Rev' Wllham 0054_2 Plane Hostage ii 32,000,000 so s2,000,000
McDonnell
Mary Palesse 0054-3 Plane Hostage ll $2,000,000 $0 $2,000,000

 

 

 

 

 

 

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

N.Q.¢ B£l£ligl!§hill N.th §.Llff££mg§
Ma“r‘ 0054-3 Plane Hostage ii sz,000,000 so 32,000,000
Schwartz
Sara Summers 0054-3 Plane Hostage ll $2,000,000 $0 $2,000,000
Ralf Traugott 0054-3 Beirut Hostage lll $5,000,000 $0 $5,000,000
Judith
Ditchkus 0054-1 Plane Hostage ll $2,000,000 $4,000,000 $6,000,000
Brown
Mi°hael 0054-1 Beirut Hostage iii $5,000,000 si ,330,000 $6,330,000
Bradley Brown
Robert G°rd°“ 0054-1 Beirut Hostage iii $5,000,000 $0 $5,000,000
Brown
Estate of R G Brown
Donna Jill 0054-1 '. ` N/A $0 $4,000,000 $4,000,000

(wife)

Brown
Melissa R.G. Brown
Gibson 0054-1 (daughter) N/A $0 $1,500,000 $1,500,000
Carolyn Byron 0054-1 Plane Hostage ll $2,000,000 $4,000,000 $6,000,000
Pam Byron 0054-1 Plane Hostage II $2,000,000 $1,500,000 $3,500,000
Leo Byron 0054-1 Beirut Hostage lII $5,000,000 $1,330,000 $6,330,000
Allyn Conwell 0054-1 Beirut Hostage I $5,000,000 $0 $5,000,000
Alexa“der 0054-1 conweii (son) N/A so si,500,000 si,500,000
Conwell -
Olga Conwell 0054-1 Conwell (wife) N/A $0 $4,000,000 $4,000,000
Gisela Delgado 0054-1 Plane Hostage l $l,000,000 $1,330,000 $2,330,000
Damel 0054-1 Deigado (son) N/A $0 $990,000 $990,000
Delgado
Ralph Delgado 0054-1 Delgado (son) N/A $0 $990,000 $990,000
Grant Elliott 0054-1 Beirut Hostage III $5,000,000 $0 $5,000,000

 

 

 

 

 

 

 

19

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

P i iff EQL Hostagel glass Rain_§i §Qlat.iiim IQLal
Shirley Elliott 0054-1 Elliott (mother) N/A $0 $2,500,000 $2,500,000
Barbara Guse 0054-1 Elliott (sibling) N/A $0 $1,250,000 $1,250,000
Sherry Zenk 0054-1 Elliott (sibling) N/A $0 $1,250,000 $1,250,000
Slmon 0054-1 Beirut Hostage iii s5,500,000 s660,000 s6,i60,000
Grossmayer
Estate of
Elaine 0054-1 Plane Hostage l $1,000,000 84,000,000 $5,000,000
Grossmayer
Debra Ann Simon and Elaine
Byrne 0054-1 Grossmayer’s N/A $0 $l,500,000 $1,500,000
(daughter)

J ames Simon and Elaine

Grossmayer 0054-1 Grossmayer’s N/A $0 $1,500,000 $1,500,000
(son)

Simon Simon and Elaine

Grossmayer Jr. 0054-1 Grossmayer’s N/A $0 $1,500,000 $1,500,000
(son)

Nora J an 3 Simon and Elaine

Mangano 0054-1 Grossmayer’s N/A $0 $1,500,000 $1,500,000
(daughter)

Maria Renee Simon and Elaine

Olsen 0054-1 Grossmayer’s N/A $0 $1,500,000 $1,500,000
(daughter)

§Si;?te °f Peter 0054-2 Beirut Hostage iii s5,000,000 s5,000,000

Nina Hill 0054-2 Hill (daughter) N/A $0 $1,500,000 $1,500,000

Paul Hill 0054-2 Hill (son) N/A $0 $l,500,000 $1,500,000

Roxanne Hiii 0054_2 Hiii (daughrer) N/A so si ,500,000 si,500,000

J"‘mes W' 0054-2 Beir 3H st iii ss 000 000 so ss 000 000

Hoskins, Jr. u 0 age ’ ’ ’ ’

 

 

 

 

 

 

 

20

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

klade ECL lhslaael Lunro .l.’_ain_& Ma.ti_'um mal
N£L 1 i i M m

K"“hr.yn 0054-2 PlfneH°Stage ii s2,000,000 so s2,000,000

Hoskins (wife)

Deanfa 0054-2 H°SkmS(JameSS N/A so s2,500,000 s2,500,000

Hoskins mother)

Estate Of James Hoskins (James’s

W. Hoskins 0054-2 III $0 $2,500,000 $2,500,000

Sr father)

mm . 0054-2 Hos.kms(]amess N/A so si,250,000 si,250,000

Rhinesmith sibling)

Ta“ya 0054-2 H°‘°'.klns(]amess N/A s0 si,250,000 si,250,000

Vanderpool sibling)

Analie Hoskins

Townsend 0054-2 (Kathryn’s N/A $0 $1,112,000 $1,112,000
mother)

Susan Hudson Hoskins

0054-2 (Kathryn’S N/A $0 $660,000 $660,000

sibling)

Estate of

Raymond 0054-2 Beirut Hostage III $5,000,000 $660,000 $5,660,000

Johnson

Estate of

l\/largaret 0054-2 Plane Hostage l $l,000,000 $4,000,000 $5,000,000

Johnson

Alfred Johnson 0054-2 Johnson (son) N/A $0 $l,500,000 $l,500,000

Mary Brown 0054-2 Johnson N/A so si,500,000 si,500,000
(daughter)

Kathleen Johnson

Flanagan 0054-2 (daughter) N/A $0 $l,500,000 81,500,000

Joseph 0054-2 Johnson(gon) N/A so si,500,000 si,500,000

Johnson

 

 

 

 

 

 

 

 

21

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Barba.raj' 0054-2 Johnson N/A s0 si,500,000 si,500,000
Lamping (daughter)
Ge°rge 0054-2 BeirutHosiage iii s5,000,000 si,330,000 s6,330,000
Lazansky
J°A’m 0054-2 PlaneHostage ii s2,000,000 s4,000,000 s6,000,000
Lazansky
Rev.James W. .

. 0054-2 Beiruruosrage iii s5,000,000 s495,000 s5,495,000
McLoughlin
Estate of
Loretta 0054-2 Plane Hostage l $l,000,000 $2,500,000 $3,500,000
l\/choughlin
§;t:;:°fEd 0054-2 Plane Hostage ii s2,000,000 s660,000 s2,660,000
Estate°f]anet 0054-2 Plane Hostage i si,000,000 si,330,000 s2,330,000
Novak
Richard Novak 0054-2 Novak (son) N/A $0 $990,000 $990,000
Delores 0054-2 Pianeiiosrage ii s2,000,000 s0 s2,000,000
Kowalczyk
Edward Kowalczyk
Kowalczyk 0054-2 (husband) N/A $0 si,330,000 si,330,000
Estate°f 0054-3 Plane Hostage i si,000,000 s2,500,000 s3,500,000
Esther Peel
Kristine Peel 0054-3 Plane Hostage ll $2,000,000 $4,000,000 $6,000,000
Estate of
Robert Henry 0054-3 Plane Hostage ii s2,000,000 s2,500,000 s4,500,000
Peel
§§§e"]ames 0054-3 Beirutiiosiage iii s5,000,000 si,330,000 s6,330,000

 

 

 

 

 

 

 

22

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1323 Mali£n§.h.m N.th §Lff££m£§
Estate of
Genevieve 0054-3 Plane Hostage l $I,OO0,000 $1,330,000 $2,3303000
Porter
Estate Of 0054-3 Plane Hostage ll $2,000,000 $660»000 $2’660’000
Douglas Porter
John Porter 0054-3 Porter (son) N/A $0 $990,000 $990,000
§:;li’ara Porter 0054-3 Porter (daughter) N/A so s990,000 s990,000
D°r‘.’thy 0054_3 Piane Hostage i si,000,000 so si,000,000
Sullivan
§?l:;rt C' 0054-3 Sullivan (son) N/A $0 $495,000 $495,000
Deborah 0054_3 Sullivan N/A $() $495,000 $495,000
Jorgensen (daughter)
Blake
Synnestvedt 0054-3 Plane Hostage III $5,000,000 $1,330>000 $6’330,()00
Jane
Synnestvedt 0054-3 Plane Hostage ll 810,000,00 $4,000,000 $14’000’000
Estate Of John 0054-3 Beirut Hostage lIl $7,000,000 $0 $7>000>000
Testrake
Phyllis Lyon 0054-3 Testrake (wife) N/A $0 $4,000,000 $4,000,000
Debra Barnes 0054_3 Testrake N/A $() $1,500,000 $1,500,000
(daughter)
Diane Smith 0054_3 Testrake N/A $0 $1,500,000 $l,500,000
(daughter)
Christine
Cooke 0054-1 Plane Hostage II $2,000,000 $660,000 $2,660,000
Estate Of 0054-3 Plane Hostage ii s2,000,000 $660,000 $2,6603000

Arlene Turner

 

 

 

 

 

 

 

23

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ELL R.dl¢l$m§.hi£ §23 §Lff£!‘.ln£§
David Matanes 0054-3 Turner (son) N/A $0 $990,000 $990,000
Arthur Toga 0054-3 Beirut Hostage 111 $6,000,000 $660,000 $6,660,000
Debbie TOga 0054-3 Plane Hostage 1 $1,250,000 $4,000,000 $5,250,000
Robert 0054-3 Beirut Hostage iii s5,000,000 s660,000 s5,660,000
Trautmann
Irma 0054-3 Plane Hostage 1 si,000,000 s4,000,000 s5,000,000
Trautmann
Ashley
Trautmann 0054-3 Plane Hostage 1 $1,000,000 $1,500,000 $2,500,000
Longoria
Katherine
Trautmann 0054-3 Plane Hostage 1 $l,000,000 $1,500,000 $2,500,000
Edlund
Ch“$t°$. . 0054-3 Plane Hostage ii s2,000,000 so s2,000,000
Varelogiannis
Helen Varelogiannis
Koufogazos 0054-3 (daughter) N/A $O $990,000 $990,000
\E;;"ll;; °f Frank 0054-3 Plane Hostage ii s3,000,000 si ,330,000 s4,330,000
I\§,a;ll;l;e“ 0054-3 Plane Hostage ii s2,000,000 s1,330,000 s3,330,000
Estate of
Claude 0054-3 Beirut Hostage 111 $5,000,000 $0 $5,000,000
Whitmoyer
Judy Cox 0054-3 Whitmoyer (wife) N/A $0 $4,000,000 $4,000,000
Tra°y . 0054-3 Wh“m°yer N/A so si,500,000 si,500,000
Camponeschi (daughter)
Daniel .
Whitmoyer 0054-3 Whitmoyer (son) N/A $0 $1,500,000 $1,500,000

 

 

 

 

 

 

 

24

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_BJD_LL.Pl ' 'ff EQE= LLO§.E£§Z §L_!RFO R&HL& §.Ql_a_li!m md
ML _¢_B.LL… l i II hi M Mf£i£lg
Stevens 0054-3 Beirut Hostage 111 $5,000,000 $1,112,000 $6,1 12,000
Willett
Marsha 0054-3 Plane Hostage l $1,000,000 $4,000,000 $5,000,000
Willett
Christopher 0054-3 Plane Hostage 11 $2,000,000 81,500,000 $3,500,000
Willett
Joshua 0054-3 Plane Hostage l $l,000,000 $1,500,000 $2,500,000
Willett
25